DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy J. Meagher (Registration Number 39,302) on 01/27/2021.
The application has been amended as follows: 
In accordance with the document containing headings “Proposed Claims for Examiner’s Amendment” on page 1 and attached to this Office action.

Allowable Subject Matter
Claims 1-10,13,16-20 and 35 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination fails to teach: “requesting, from an Internet Protocol eXchange, a service identifier corresponding to a type of communications service for which the terminating user, at the second operator network, is provisioned, the requesting based on the user identifier received from the originating user device at the first operator network; receiving, from the Internet Protocol eXchange, the service identifier in wherein the Internet Protocol eXchange accesses a user profile database to respond to the request for the type of communications service for which the terminating user is provisioned”, as substantially described in independent claim 1. These limitations, in combination with the remaining limitations of claim 1, are not taught not suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463